Name: Council Regulation (EEC) No 608/82 of 16 March 1982 amending Council Regulation (EEC) No 1798/75 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/4 Official Journal of the European Communities 18 . 3. 82 COUNCIL REGULATION (EEC) No 608/82 of 16 March 1982 amending Council Regulation (EEC) No 1798/75 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials THE COUNCIL OF THE EUROPEAN COMMUNITIES, Protocol, to the extent compatible with the Commu ­ nity's aims ; Whereas the experience acquired in applying Regula ­ tion (EEC) No 1798/75, as amended, has demonstrated that, in order to ensure the correct interpretation of the Protocol in question, it is necessary to extend relief from customs duties to all products falling within heading No 49.03 of the Common Customs Tariff, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1798/75 ('), as last amended by Regulation (EEC) No 1028/79 (a), the Council laid down the conditions governing the importation free of Common Customs Tariff duties of educational, scientific and cultural material ; Whereas the provisions of that Regulation are based essentially on those of the Agreement on the importa ­ tion of educational, scientific and cultural materials drawn up under the auspices of the United Nations Educational, Scientific and Cultural Organization (Unesco) ; Whereas on 26 November 1976 the 19th General Conference of Unesco adopted a Protocol to that Agreement with a view to extending relief from customs duties to certain products hitherto excluded from such relief ; Whereas, by Regulation (EEC) No 1027/79 (3), the Council amended Regulation (EEC) No 1798/75 in order to take account of the provisions of that In Annex I (A) to Regulation (EEC) No 1798/75, the following text : 'ex. 49.03 Children's picture books and painting books : y  Children's drawing or painting books' is hereby replaced by the following : '49.03 Children's picture books and painting books'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 184, 15. 7. 1975, p. 1 . O OJ No L 134, 31 . 5. 1979, p. 8 . 0 OJ No L 134, 31 . 5. 1979, p . 1 .